                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

 ISAIAH W. MCCOY,                            )
                                             )
                       Plaintiff,            )
                                             )
       v.                                    )   C.A. No. 17-1046 (MN)
                                             )
 R. David FAVATA, et al.,                    )
                                             )
                       Defendants.           )


                                    MEMORANDUM OPINION

Herbert W. Mondros, MARGOLIS EDELSTEIN, Wilmington, DE – attorneys for Plaintiff

Aaron R. Goldstein, Joseph C. Handlon, Deputy Attorneys General, STATE OF DELAWARE
DEPARTMENT OF JUSTICE, Wilmington, DE – attorneys for Defendants Matthew Denn, Gregory
Babowal, Stephen Smith, and Deborah Weaver

Michael F. McTaggart, Deputy Attorney General, STATE OF DELAWARE DEPARTMENT OF JUSTICE,
Wilmington, DE – attorney for Defendants Nathaniel McQueen, Jr. and Mark Ryde

Ryan P. Connell, Deputy Attorney General, STATE OF DELAWARE DEPARTMENT OF JUSTICE,
Wilmington, DE – attorney for Robert M. Coupe, David Pierce, Marcello Rispoli, Todd Drace,
and George Gill




March 29, 2019
Wilmington, Delaware
NOREIKA, U.S. DISTRICT JUDGE:

       Before the Court are four motions: three motions to dismiss for failure to state a claim,

filed on September 29, 2017, by (1) Defendants Nathaniel McQueen, Jr. and Mark Ryde (“DSP

Defendants”) (D.I. 17), (2) Defendants Gregory Babowal, Matt Denn, and Stephen Smith

(“Prosecutor Defendants”) (D.I. 20), and (3) Defendants Robert M. Coupe, David Pierce, Marcello

Rispoli, Todd Drace, and George Gill (“DOC Defendants”) (D.I. 23), as well as one motion

(D.I. 28), filed on October 20, 2017, by Defendant Deborah Weaver (D.I. 28), to join the

Prosecutor Defendants’ motion to dismiss. Plaintiff opposes the motions to dismiss (D.I. 36, 37,

38), but does not oppose Weaver’s motion to join. 1

       For the reasons set forth below, the Court GRANTS the motions to dismiss of DSP

Defendants (D.I. 17), Prosecutor Defendants (D.I. 20), and DOC Defendants (D.I. 23).

I.     BACKGROUND

       This litigation stems from the investigation, prosecution, conviction, and incarceration of

Plaintiff Isaiah McCoy (“Plaintiff” or “McCoy”) for the May 4, 2010 murder of James Munford.

(D.I. 1 ¶ 85; see also id. ¶¶ 1-3). On July 6, 2010, Plaintiff was indicted for the murder of Munford.

See State v. McCoy, No. 1005008059A, 2012 WL 5552033, at *1 (Del. Super. Ct. Oct. 11, 2012).

The first trial was prosecuted by Defendants Favata and Weaver. (D.I. 1 ¶¶ 39, 49). Plaintiff

represented himself pro se with the aid of stand-by counsel. (See, e.g., id. ¶ 169). On June 29,

2012, the jury returned a guilty verdict against Plaintiff for the murder of James Munford. (Id.

¶ 164). On October 11, 2012, the court sentenced Plaintiff to death. (Id. ¶ 171).

       Plaintiff filed for post-conviction relief and, on January 20, 2015, the Delaware Supreme

Court reversed his conviction and remanded the case for a new trial. (Id. ¶ 153). Explaining the



1
       The Court also grants Weaver’s motion to join (D.I. 28) as unopposed.


                                                  1
reversal, the Delaware Supreme Court noted that the trial court had committed a “reverse-Batson”

error and that Defendant Favata engaged in a number of improper actions during the prosecution

of the case. See generally McCoy v. State, 112 A.3d 239 (Del. 2015). The Delaware Supreme

Court also found that, “[a]lthough there was no physical evidence linking McCoy to the crime, the

record does not support McCoy’s argument that the evidence was insufficient to convict him.”

Id. at 268.

        After remand, Plaintiff’s second trial – a ten-day bench trial – began on January 9, 2017.

(D.I. 1 ¶ 192). The second trial was prosecuted by Defendants Babowal and Smith. (Id. ¶¶ 52,

56-57). McCoy was represented by counsel. After trial, on January 19, 2017, Plaintiff was found

not guilty of the murder of Munford and released from prison. (Id. ¶ 194, 197).

        On July 28, 2017, Plaintiff filed the Complaint in this case. (D.I. 1). Plaintiff’s Complaint

includes seven counts against twelve defendants, and the counts raise various theories of liability

arising under federal and state law.

        A.        The Defendants

        The twelve Defendants in this action had roles in the investigation, prosecution or

incarceration of Plaintiff. The individual defendants are briefly summarized below.

              •   Defendant Ryde was a homicide detective employed with the Delaware State
                  Police. (D.I. 1 ¶ 59).He was assigned as lead investigator in the shooting death of
                  Munford. (Id. ¶ 61).

              •   Defendant Coupe was the Superintendent of the Delaware State Police at the time
                  of its investigation into Plaintiff’s involvement in Munford’s death. (Id. ¶ 69). He
                  later went on to become Commissioner of the Department of Corrections in early
                  2013. (Id. ¶ 72). Defendant McQueen was the Superintendent of the Delaware
                  State Police from December 20, 2012 during the investigation into Plaintiff, and he
                  continued to hold that position during Plaintiff’s retrial. (Id. ¶ 73). According to
                  the Complaint, both Coupe and McQueen were responsible for training and
                  supervising all Delaware State Police detectives, including Ryde. (Id. ¶¶ 70, 74).




                                                   2
            •   Defendant Favata was a prosecutor with the Delaware Department of Justice, and
                he was the “lead prosecutor” in the first trial of Plaintiff. (Id. ¶ 39).

            •   Defendant Weaver was likewise a prosecutor with the Department of Justice and
                worked on Plaintiff’s first trial. (Id. ¶ 49).

            •   Defendant Denn was the Attorney General for the State of Delaware from
                January 2015 until January 2019. (Id. ¶ 25). According to the Complaint, Denn
                was involved in overseeing the retrial of Plaintiff, and “Denn and his predecessor”
                were also purportedly responsible for training and supervising Department of
                Justice prosecutors including, inter alia, Favata and Weaver. (Id. ¶ 33).

            •   Defendants Babowal and Smith were prosecutors with the Department of Justice
                who worked on Plaintiff’s second trial. (See id. ¶¶ 52, 55-56). According to the
                Complaint, Smith was specifically hired by Denn to prosecute Plaintiff in the
                second trial. (Id. ¶ 56).

            •   Defendant Pierce was the Warden of the James T. Vaughn Correctional Center
                where Plaintiff was incarcerated until he was released in January of 2017.
                (Id. ¶¶ 76, 197).

            •   Defendants Rispoli, Drace and Gill were corrections officers at the James T.
                Vaughn Correctional Center while Plaintiff was incarcerated there. (Id. ¶¶ 77-79).

       B.       Allegations re: the Investigation and the First Trial

       Plaintiff alleges that Defendants Ryde, Favata, and Weaver conducted a constitutionally

deficient investigation into Munford’s death. (D.I. 1 ¶ 110). Plaintiff contends, inter alia, that the

investigation identified several eyewitnesses to the shooting who did not identify him as being

present at the scene, and the investigation included no forensic or physical evidence placing him

at the scene. (Id. ¶¶ 93-95, 98). Plaintiff acknowledges that two witnesses, Deshaun White and

Reykeisha Williams, identified him as being present at the shooting. (Id. ¶ 96). Plaintiff alleges,

however, that Defendant Ryde “failed to conduct an investigation to discover evidence that would

have corroborated or refuted the patently incredible and ever-changing versions of the stories told

by White and Williams” (id. ¶ 67), and that Defendants Ryde, Weaver, and Favata “employed

discredited interrogation techniques including lying to White and Williams in order to induce them



                                                  3
to provide false testimony against Plaintiff McCoy” (id. ¶ 118). Plaintiff alleges that White and

Williams received “sweet plea deals” in exchange for their testimony against Plaintiff. (Id. ¶ 96).

According to Plaintiff, Defendants Ryde, Weaver and Favata suggested to those witnesses that

Plaintiff was responsible for the murder. (Id. ¶ 97).

        On May 11, 2010, based inter alia on information from White and Williams, Defendant

Ryde swore an affidavit in support of an arrest warrant, which was issued by a Justice of the Peace.

(Id. ¶¶ 121-22). Plaintiff alleges that the “affidavit in support of the arrest warrant for Plaintiff

McCoy contained material misstatements concerning the content of the surveillance of the

videotape and the statements given to Defendant Ryde by Reykeisha Williams.” (Id. ¶ 121).

Plaintiff further alleges that Ryde did not consult “several detectives who were trained in the

technology of gunshot residue,” that “no detective was asked to reconstruct the shooting of

Mr. Munford and no detective made any attempt to reconstruct that crime,” and that Ryde failed

to re-interview certain eyewitnesses. (Id. ¶¶ 124, 129, 138).

        Plaintiff also contends that Favata engaged in prosecutorial misconduct during the first trial

by belittling Plaintiff, vouching for witnesses, interfering with Plaintiff’s right to represent himself

at trial, interfering with his communications with stand-by counsel, lying to the trial judge, and

provoking and threatening Plaintiff. (Id. ¶ 6). Favata was reprimanded by the trial judge for his

conduct. (Id. ¶ 153).

        C.      Allegations re: the Second Trial

        Plaintiff asserts that certain Defendants improperly tried him a second time for the death

of Munford. (See D.I. 1 ¶¶ 172-193). In particular, Plaintiff alleges that Defendants Denn, Ryde,

Babowal and Smith knew there was “no credible evidence to support the charges that Plaintiff

McCoy was involved in the shooting” but nevertheless attempted to retry Plaintiff and again seek




                                                   4
the death penalty. (Id. ¶ 172). Plaintiff contends that, although these four Defendants knew that

crucial eyewitness testimony implicating Plaintiff was “completely unreliable,” the Defendants

made no attempt to search for evidence that would either corroborate or refute the eyewitness

testimony. (Id. ¶¶ 173-175). In fact, according to Plaintiff, Defendants Denn, Ryde, Babowal and

Smith had knowledge of “independent evidence” that contradicted the eyewitness testimony. (Id.

¶ 177). According the Complaint, the retrial and continued pursuit of the death penalty was “in

bad faith” because Defendants Denn, Ryde, Babowal and Smith knew there was “insufficient

evidence to convict Plaintiff.” (Id. ¶ 178).

       During the pursuit of the second trial, according to Plaintiff, Defendants Denn, Ryde,

Babowal and Smith attempted to negotiate a plea deal with Plaintiff. (Id. ¶ 181). Plaintiff alleges

that he was “threatened” with a sentence of life in prison (if convicted at trial) in the hopes that

would plead guilty to manslaughter. (Id. ¶ 184). Plaintiff suggests that this plea offer, which was

allegedly authorized by Denn, was an attempt to “save face” and avoid an acquittal in the retrial.

(Id. ¶¶ 187-188). In response to the plea offer, Plaintiff alleges that he offered to take a polygraph

test if the eyewitnesses implicating him would do the same. (Id. ¶ 189). According to Plaintiff,

Defendants rejected the polygraph offer because they knew their “star witnesses . . . were not being

truthful.” (Id. ¶ 190). Plaintiff alleges that, during the second trial where he was ultimately

acquitted, “the State” 2 knowingly, “maliciously” and “in bad faith” offered eyewitness testimony

that was “unreliable, biased, contradictory, incredible, unsupported by any forensic evidence and

refuted by eyewitness statements.” (Id. ¶ 193).




2
       Plaintiff does not indicate who “the State” is or provide specific factual allegations to
       support his assertions.


                                                  5
       D.      Allegations re: Incarceration

       From May 2010 until his release on January 19, 2017, Plaintiff was incarcerated in the

James T. Vaughn Correctional Center (“JTVCC”) in Smyrna, Delaware. (D.I. 1 ¶ 13; see also id.

¶¶ 15, 24). Plaintiff alleges that, for “the vast majority of [his incarceration, he] was held in

solitary confinement in the [security housing unit] at JTVCC,” including the time “while he was a

pre-trial detainee.” (Id. ¶¶ 199-200). In the security housing unit, Plaintiff was “permitted to leave

his cell for only forty-five minutes, three times a week.” (Id. ¶ 201). Moreover, Plaintiff alleges

that while he was in the security housing unit, certain unnamed “Prison Defendants” “beat and

tortured [him],” “allowed other Department of Corrections personnel and other inmates to beat

and torture [him],” “denied [him] proper medical care,” “emotionally and psychologically abused

[him],” “spat in [his] food,” “denied [him] access to the law library and denied him access to his

legal counsel,” “transported [him] . . . in small and highly dangerous prison vans,” and “provoked

[him], and charged him with and convicted him of disciplinary violations without just cause or due

process.” (Id. ¶¶ 203-210).

II.    LEGAL STANDARDS

       When a complaint is challenged by a Rule 12(b)(6) motion to dismiss, the Court conducts

a two-part analysis. Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009). First, the

Court separates the factual and legal elements of a claim, accepting “all of the complaint’s well-

pleaded facts as true, but [disregarding] any legal conclusions.” Id. at 210-11. Second, the Court

determines “whether the facts alleged in the complaint are sufficient to show . . . a ‘plausible claim

for relief.’” Id. at 211 (quoting Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009)). To withstand a Rule

12(b)(60 motion to dismiss, a complaint must contain “sufficient factual matter, accepted as true,

to ‘state a claim to relief that is plausible on its fact.’” Iqbal, 556, U.S. at 678 (quoting Bell Atl.




                                                  6
Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is facially plausible where “plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Iqbal, 556 U.S. at 678. “A pleading that offers ‘labels and

conclusions’ or ‘a formulaic recitation of the elements of a cause of action will not do.’” Id.

       “In deciding a Rule 12(b)(6) motion, a court must consider only the complaint, exhibits

attached to the complaint, matters of public record, as well as undisputed authentic documents if

the complainant’s claims are based upon these documents.” Mayer v. Belichick, 605 F.3d 223,

230 (3d Cir. 2010). The Court is not obligated to accept as true “bald assertions” or “unsupported

conclusions and unwarranted inferences.” Morse v. Lower Merion Sch. Dist., 132 F.3d 902, 906

(3d Cir. 1997). Instead, “[t]he complaint must state enough facts to raise a reasonable expectation

that discovery will reveal evidence of [each] necessary element” of a plaintiff’s claim. Wilkerson

v. New Media Tech. Charter Sch. Inc., 522 F.3d 315, 321 (3d Cir. 2008) (internal quotation marks

omitted).

III.   DISCUSSION

       As noted above, Plaintiff’s Complaint includes seven counts against twelve defendants,

raising numerous theories of liability under federal and state law. Counts I, II, III, and IV include

claims against various Defendants and will be evaluated in turn. Counts V, VI, and VII are solely

pled against Defendant Favata, who has yet to be served with process in this case. Those Counts,

as well as any allegations specific to Favata in Counts I-IV are not addressed in this opinion.




                                                 7
       A.      Count I: Malicious Prosecution, Deprivation of Liberty Without Due
               Process of Law, False Arrest, And Denial of The Right to Counsel And
               The Right to a Fair Trial, Assault, and Deliberately Failing to Conduct
               a Constitutionally Adequate Investigation 42 U.S.C. §1983

       Plaintiff asserts Count I against Defendants Favata, Denn, Weaver, Smith, Babowal,

Coupe, McQueen, and Ryde. 3 (See D.I. 1 at pg. 48). Plaintiff asserts that:

               [Defendants] acting individually and in concert with one another
               and with malice and specific knowledge that probable cause did not
               exist to arrest, detain or prosecute Plaintiff McCoy for the death of
               Mr. Munford, nevertheless intentionally caused Plaintiff McCoy to
               be arrested, detained, charged, and prosecuted, convicted and
               sentenced for that crime, thereby violating Plaintiff McCoy’s clearly
               established rights, under the Fourth and Fourteenth Amendments of
               the United States Constitution to be free of prosecution absent
               probable cause.

(Id. ¶ 226). He alleges that they “unreasonably relied on biased unreliable, contradictory and

uncorroborated witnesses.” (Id. ¶ 227). And that “Defendants failed to conduct any reasonable

investigation into the death of Mr. Munford, which resulted in an unlawful arrest and prosecution

of Plaintiff McCoy.” (Id. ¶ 228). Plaintiff further alleges that “[a]s a result of Defendants’ actions,

Plaintiff McCoy was denied his rights to counsel and to a fair trial.” (Id. ¶ 232).

       “Section 1983 provides a cause of action against ‘every person who,’ under the color of

state law, ‘subjects, or causes to be subjected,’ another person to a deprivation of a federally

protected right.” Barkes v. First Correctional Medical, Inc., 766 F.3d 307, 316 (3d Cir. 2014),

rev’d other grounds, 135 S. Ct. 2042 (2015).          The Third Circuit has repeatedly held that



3
       It is wholly unclear from the pleading which of the many listed offenses in Count I Plaintiff
       is asserting against any one of the eight defendants named in the Count. In his opposition
       to the motion to dismiss (D.I. 37), McCoy clarifies with respect to certain claims (e.g., he
       states that he is not pursuing the false arrest claim and the right to counsel and right to a
       fair trial claim against Defendants, Coupe, McQueen, and Ryde (id. at 7, n. 1)), but he does
       not clarify to all. To the extent Plaintiff’s allegations against any given defendant are not
       clear, they are dismissed for failure to give fair notice of the claims and the grounds upon
       which they rest. Twombly, 550 U.S. at 554-55.


                                                  8
“[g]overnment officials may not be held liable for the unconstitutional conduct of their

subordinates under a theory of respondeat superior” but rather “a plaintiff must plead that each

Government-official defendant, through the official’s own action, has violated the Constitution.’”

Bistrian v. Levi, 696 F.3d 352, 366 (3d Cir. 2012) (quoting Iqbal, 556 U.S. at 676). Two exceptions

to the bar on supervisor liability exist:

                First, “liability may attach if [a supervisor-defendant], ‘with
                deliberate indifference to the consequences, established and
                maintained a policy, practice or custom which directly caused [the]
                constitutional harm.” Second, “a supervisor may be personally
                liable under § 1983 if he or she participated in violating the
                plaintiff’s rights, directed others to violate them, or, as the person in
                charge, had knowledge of and acquiesced’ in the subordinate’s
                unconstitutional conduct.”

Barkes, 766 F.3d at 316 (alterations in original) (citations omitted) (quoting A.M. ex rel. J.M.K. v.

Luzerne Cnty. Juvenile Det. Ctr., 372 F.3d 572, 586 (3d Cir. 2004)).

                1.      Defendant Denn

        Defendant Denn was the Attorney General for the State of Delaware from January 2015

through the time of Plaintiff’s acquittal. (Id. ¶ 25). Plaintiff does not specific which of the offenses

in Count I it asserts against Denn, but alleges that “Defendant Denn succeeded to the liabilities of

his predecessor . . . who oversaw the . . . constitutionally deficient initial investigation and

prosecution of Plaintiff McCoy,” and that Denn personally oversaw Plaintiff’s retrial. (Id. ¶¶ 30-

31). Further, Plaintiff alleges that Denn “negligently hired, trained, supervised and retained

Department of Justice prosecutors.” (Id. ¶ 33). In several places in the Complaint, Plaintiff alleges

that Denn took actions with respect to the initial investigation and prosecution of Plaintiff, but

those all occurred prior to Denn’s election as Attorney General. (Id. ¶¶ 123-124, 137-138). Lastly,

Plaintiff contends that Denn hired Defendant Smith “specifically for the prosecution of Plaintiff

McCoy” (id. ¶ 31), that Denn sought to retry Plaintiff after the Supreme Court of Delaware



                                                   9
reversed his conviction, and that Denn later authorized a plea offer of manslaughter to Plaintiff for

purportedly politically motivated reasons (id. ¶¶ 172, 184, 188).

        As a preliminary matter, Denn does not succeed to any liability of actions taken by his

predecessor. Section 1983 liability is premised on the personal involvement of a defendant in the

alleged wrongdoing. See Evancho v. Fisher, 423 F.3d 347, 353 (3d Cir. 2005). As Plaintiff admits

in his Complaint, Denn did not become the Delaware Attorney General until January 2015 (D.I. 1

¶ 25), and thus the Court only considers allegations against Denn that occurred after that date.

Those allegations include: the hiring of Defendant Smith, the decision to retry Plaintiff, and the

offer of a plea deal prior to Plaintiff’s second trial. (Id. ¶¶ 31, 172, 184, 188).

        Denn argues that the claims against him are barred by absolute immunity because the

allegations made are “entirely based upon prosecutorial conduct.” (D.I. 21 at 7). The Supreme

Court has held prosecutors are absolutely immune from actions “intimately associated with the

judicial phase of the criminal process.” Imbler v. Pachtman, 424 U.S. 409, 430 (1976). Whether

a prosecutor is entitled to this immunity depends on whether they establish that their actions

occurred while they were functioning as the state’s “advocate.” Yarris v. County of Delaware, 465

F.3d 129, 136 (3rd Cir. 2006) (citing Buckley v. Fitzsimmons, 509 U.S. 259, 274 (1993)).

“[A]bsolute immunity does not extend to ‘[a] prosecutor’s administrative duties and those

investigatory functions that do not relate to an advocate’s preparation for the initiation of a

prosecution or for judicial proceedings.’” Yarris, 465 F.3d at 135 (quoting Buckley, 509 U.S. at

273). In determining prosecutorial immunity questions, the Court “must ascertain just what

conduct forms the basis for the plaintiff’s cause of action, and it must then determine what function

(prosecutorial, administrative, investigative, or something else entirely) that act served.”

Schneyder v. Smith, 653 F.3d 313, 332 (3d Cir.2011). “[An] official seeking absolute immunity




                                                  10
bears the burden of showing that such immunity is justified for the function in question.” Burns

v. Reed, 500 U.S 478, 486 (1991).

       As to the allegations that Denn committed any offenses involving the decision to retry

Plaintiff and to offer a plea deal for manslaughter, 4 Denn has absolute immunity. “[A]cts

undertaken by a prosecutor in preparing for the initiation of judicial proceedings or for trial, and

which occur in the course of his role as an advocate for the State, are entitled to the protections of

absolute immunity.” Buckley, 509 U.S. at 273; see also Kalina v. Fletcher, 522 U.S. 118, 126

(1997). Decisions to retry a defendant and to offer a plea deal to secure a conviction without retrial

are examples of conduct that are quintessentially prosecutorial and taken in the role as state

advocate. See, e.g., Stankowski v. Farley, 487 F. Supp. 2d 543, 552 (M.D. Pa. 2007) (finding the

negotiation of a plea bargain is conduct “intimately associated with the judicial phase of the

criminal process”).

       As to claims relating to allegations that Denn hired Smith “specifically for the prosecution

of Plaintiff McCoy” (D.I. 1 ¶ 31), it appears (though is by no means clear) that Plaintiff is asserting

a negligent hiring or inadequate supervision claim under § 1983. (See also D.I. 1 ¶ 33) (alleging

Denn “negligently hired, trained, supervised and retained Department of Justice prosecutors such

as Defendants Favata and Weaver”). The Third Circuit has held that “claims of negligent hiring,

inadequate supervision, screening, and training” brought pursuant to § 1983 “must show that there




4
       Plaintiff’s Complaint generally states that “Defendants offered Plaintiff McCoy a plea to
       manslaughter” (D.I. 1 ¶ 184), but later specifies that “Defendant Denn authorized the plea
       offer” (id. ¶ 188). To the extent that these claims attach to Denn in his supervisory role
       over Smith and Babowal in the second trial, they fail. See Van de Kamp v. Goldstein, 555
       U.S. 335, 345 (2009) (supervisory prosecutors also receive absolute immunity for conduct
       implicating their advocacy function). Plaintiff himself asserts that “Defendant Denn
       undertook no meaningful review of the case before authorizing and commencing the
       retrial.” (D.I. 1 ¶ 32).


                                                  11
was a constitutional violation.” L. H. v. Pittston Area Sch. Dist., 666 F. App’x 213, 217-18 (3d

Cir. 2016) (“Appellants cannot recover under any of these theories for the simple reason that they

have failed to establish an underlying constitutional violation.” (citing Monell v. Dep’t of Soc.

Servs., 436 U.S. 658, 690-91 (1978))). As discussed infra, Plaintiff has not sufficiently pleaded

an underlying constitutional violation, and thus any claim for negligent hiring, training or

supervision by Denn fails. 5

                2.      Defendants Coupe and McQueen

        Defendant Coupe was the Superintendent of the Delaware State Police (“DSP”) during the

investigation of Plaintiff for the murder of Mr. Munford. (D.I. 1 ¶ 69). Plaintiff alleges that

“Coupe was grossly negligent in training, supervising, and retaining Defendant Ryde and other

State Police officers and detectives.” (Id. ¶ 71). Defendant McQueen has been the Superintendent

of the DSP since December 20, 2012. (Id. ¶ 73). Plaintiff alleges that “McQueen’s training,

supervising, and retaining of Defendant Ryde was constitutionally deficient.” (Id. ¶ 75). Plaintiff

alleges that, together, “McQueen and Coupe were grossly negligent in hiring, training, supervising,

and retaining Defendant Ryde.” (Id. ¶ 113). The Complaint makes no additional allegations

against Defendants Coupe or McQueen with respect to their roles as Superintendent of DSP during

Plaintiff’s first and second murder trials, respectively. 6

        Twombly, Iqbal, and their progeny require that a complaint include more than “labels and

conclusions” or “a formulaic recitation of the elements of a cause of action.” Twombly, 550 U.S.


5
        Although the Court does not address the constitutional violations asserted against Favata,
        there are no allegations that Denn had a role in hiring, training or supervising Favata in
        connection with the conduct underlying the claims against Favata.
6
        With respect to Coupe, however, Plaintiff asserts that “Defendant Coupe was also the
        Commissioner of the Department of Corrections beginning in March 2013, and thus
        oversaw the cruel and inhumane treatment of Plaintiff McCoy while he was incarcerated.”
        (D.I. 1 ¶ 72).


                                                   12
at 555; see also Iqbal, 556 U.S. at 678. In Iqbal, the Supreme Court explained that “a court

considering a motion to dismiss can choose to begin by identifying pleadings that, because they

are no more than conclusions, are not entitled to the assumption of truth.” Id. at 679. Further, the

Court noted that “[w]hile legal conclusions can provide the framework of a complaint, they must

be supported by factual allegations.” Id. In Iqbal, even where the plaintiff argued that the

defendants were “the ‘principal architect’” and “instrumental” in adopting an allegedly

unconstitutional policy, the Court held that “[the] complaint has not ‘nudged [his] claims” . . .

‘across the line from conceivable to plausible’” because “the allegations [were] conclusory and

not entitled to be assumed true.” Id. at 680-81 (quoting Twombly, 550 U.S. at 570). Here, Plaintiff

simply offers the legal conclusion that McQueen and Coupe were “grossly negligent” with respect

to the employment and supervision of Defendant Ryde and unnamed others and does not identify

any of the elements that would support a claim for failure to train or supervise or allege any factual

support for such a claim. Plaintiff’s claims against Coupe and McQueen for “hiring, training,

supervising, and retaining Defendant Ryde” fail to state a claim upon which relief may be granted

and must therefore be dismissed.

       In his opposition to the motion to dismiss (D.I. 37), Plaintiff states that he also “is pursuing

the assault claim against Defendant Coupe while he served as the Commissioner of the Department

of Corrections” and that “[t]hose claims are addressed in the Opposition of Plaintiff Isaiah McCoy

to the DOC Defendants’ Motion to Dismiss.” (Id. at 7 n.1). To the extent that this allegation is

related to the assault claim identified in Count I, Plaintiff’s claim fails. Section 1983 requires that

Plaintiff plead sufficient factual support to allow the Court to plausibly infer that a specific

Defendant had personal involvement in the deprivation of Plaintiff’s constitutional rights. Here,




                                                  13
Plaintiff has alleged no facts that support a plausible inference that Coupe is any more than possibly

responsible for wrongdoing.

       Plaintiff argues Coupe “oversaw the cruel and inhumane treatment of Plaintiff McCoy.”

(D.I. 1 ¶ 72). Not only is this a conclusory statement that may be disregarded under Iqbal, but this

allegation also fails to include any facts to suggest that Coupe participated in an assault, directed

others to assault Plaintiff, or knew of the assault(s) of Plaintiff and acquiesced. Furthermore,

Plaintiff makes no allegation that Coupe “established and maintained a policy, practice or custom”

that directly caused an assault against Plaintiff and, therefore, Plaintiff cannot meet the limited

exceptions to the bar on supervisory liability in § 1983 actions described in Barkes. See Barkes,

766 F.3d at 316. Thus, Plaintiff has failed to sufficiently plead a claim of assault against Coupe.

               3.      Defendant Ryde

       Defendant Ryde is a homicide detective with the DSP and the lead detective assigned to

investigate the murder of James Munford. (D.I. 1 ¶¶ 59-60). Plaintiff’s claims against Ryde relate

to his allegations that Ryde’s investigation of Plaintiff for the murder of Munford was

“constitutionally defective.” (Id. ¶ 62). 7 Plaintiff alleges that Ryde “decided Plaintiff McCoy was

the person who shot Mr. Munford” and Ryde “arrested Dashaun White and Reykeisha Williams

for the murder of Mr. Munford . . . and suggested to both perpetrators that Plaintiff McCoy was

the shooter.” (Id. ¶¶ 63-64). Plaintiff further alleges that Ryde, “[i]n conjunction with Defendants

Favata and Weaver . . . offered sweet plea deals to White and Williams if they testified that Plaintiff

McCoy was responsible for the homicide” and that “Ryde made knowingly false statements and




7
       In one of his opposition papers, Plaintiff accuses Ryde of violation of due process, failure
       to conduct a proper investigation, and malicious prosecution. (See D.I. 37 at 6-7).


                                                  14
failed to disclose material information in and (sic) affidavit and warrant presented to and signed

by the trial court which was used to arrest Plaintiff McCoy.” (Id. ¶¶ 65-66).

       According to the Complaint, Ryde “failed to conduct an investigation to discover evidence

that would have corroborated or refuted the patently incredible and ever-changing versions of the

stories told by White and Williams” and Ryde “employed discredited interrogation techniques

including lying to White and Williams in order to induce them to provide false testimony against

Plaintiff McCoy.” (Id. ¶¶ 67, 118). Plaintiff alleges that “Ryde’s May 11, 2010 affidavit in support

of the arrest warrant for Plaintiff McCoy contained material misstatements concerning the content

of the surveillance of the videotape and the statements given to Defendant Ryde by Reykeisha

Williams.” (Id. ¶ 121). Plaintiff further alleges that Ryde did not consult “several detectives who

were trained in the technology of gunshot residue,” that “no detective was asked to reconstruct the

shooting of Mr. Munford and no detective made any attempt to reconstruct that crime,” and that

Ryde failed to re-interview certain eyewitnesses. (Id. ¶¶ 124, 129, 138).

       Plaintiff combines his due process and improper investigation claims, stating that “[b]y

obtaining an arrest warrant without any investigation into whether there as (sic) probable cause to

arrest Plaintiff McCoy, the DSP defendants violated his substantive due process rights to life and

liberty” and Plaintiff calls the claims “necessarily intertwined.” (D.I. 37 at 2, 7-8). Thus, the Court

will review these claims together, and the malicious prosecution claim will be addressed

separately.

                       a.      Due Process/Constitutionally Deficient Investigation

       “[A]n allegation of a failure to investigate, without another recognizable constitutional

right, is not sufficient to sustain a section 1983 claim.” Graw v. Fantasky, 68 F. App’x 378, 383

(3d Cir. 2003) (citing DeShaney v. Winnebago Cty. Dep’t of Soc. Servs., 489 U.S. 189, 195-96




                                                  15
(1989)). 8 The Fourteenth Amendment provides that “[n]o state shall . . . deprive any person of

life, liberty, or property, without due process of law.” U.S. CONST. amend. XIV, § 1. Here,

Plaintiff claims that the failure to conduct a legitimate investigation into the murder of James

Munford cost Plaintiff “his liberty and almost his life,” thereby implicating the due process clause.

(D.I. 37 at 8).

        The due process clause “requires the States to provide a fair and reliable determination of

probable cause as a condition for any significant pretrial restraint of liberty.” Baker v. McCollan,

443 U.S. 137, 142-43 (1979). Due process arising under the Fourteenth Amendment is satisfied

upon the issuance of an arrest warrant predicated upon probable cause, and where due process is

satisfied, a claim arising from an allegedly inadequate investigation cannot be maintained. See

Lincoln v. Hanshaw, 375 F. App’x 185, 190 (3d Cir. 2010). Moreover, the Third Circuit has found

that “in a section 1983 malicious prosecution action . . . a grand jury indictment or presentment

constitutes prima facie evidence of probable cause to prosecute . . . .” Rose v. Bartle, 871 F.2d

331, 353 (3d Cir. 1989). To rebut such evidence, a plaintiff must show “that the presentment was

procured by fraud, perjury or other corrupt means.” Id.

        Here, Plaintiff was indicted for the murder of James Munford on July 6, 2010. See McCoy,

2012 WL 5552033, at *1. The Complaint includes no allegations (or factual support) that the

grand jury indictment was procured by fraud, perjury or other corrupt means. In his response to

the DSP Defendants’ motion to dismiss, Plaintiff argues “it is believed that the indictment was

obtained using these same misrepresentations and omissions with which the affidavit was

obtained.” (D.I. 37 at 15). Plaintiff cannot, however, use his brief opposing a Rule 12(b)(6) motion



8
        Here, Plaintiff’s Complaint does not actually link the allegations of a due process violation
        with those relating to a constitutionally deficient investigation. The Court, however, will
        accept – for the purposes of this motion – that they are necessarily intertwined.


                                                 16
to dismiss to assert new theories or factual matter omitted from the Complaint. See Commw. of

Pa. ex. rel Zimmerman v. PepsiCo, Inc., 836 F.2d 173, 181 (3d Cir. 1988) (“It is axiomatic that

the complaint may not be amended by the briefs in opposition to a motion to dismiss.” (internal

quotations marks and citation omitted)); see also Schwartz v. OneWest Bank, FSB, 614 F. App’x

80, 83 n.2 (3d Cir. 2015) (“[W]e do not consider after-the-fact allegations in determining the

sufficiency of . . . complaints.” (citing Frederico v. Home Depot, 507 F.3d 188, 201 (3d Cir.

2007))). Because Plaintiff was indicted by a Delaware grand jury and failed to allege (with factual

support) that fraud, perjury, or some other corrupt means undergird the grand jury process, the

Court finds that Plaintiff has failed to plead the requisite elements for a violation of the Fourteenth

Amendment’s due process clause stemming from the investigation of Plaintiff for the murder of

Munford. Plaintiff’s claim against Ryde of a constitutionally deficient investigation fail.

                       b.      Malicious prosecution

       Plaintiff has failed to plead a § 1983 claim for malicious prosecution. The elements of

such a claim are “(1) the defendant[] initiated a criminal proceeding; (2) the criminal proceeding

ended in the plaintiff’s favor; (3) the proceeding was initiated without probable cause; (4) the

defendant[] acted maliciously or for a purpose other than bringing the plaintiff to justice; and (5)

the plaintiff suffered a deprivation of liberty consistent with the concept of seizure as a

consequence of a legal proceeding.” DiBella v. Borough of Beachwood, 407 F.3d 599, 601 (3d

Cir. 2005) (citing Estate of Smith v. Marasco, 318 F.3d 497, 521 (3d Cir. 2003)). Defendant Ryde

argues that a malicious prosecution “claim fails as a matter of law because . . . probable cause

existed for the plaintiff’s arrest” and points to the indictment of Plaintiff as “prima facie evidence

of probable cause.” (D.I. 18 at 16). Plaintiff’s failure to allege in the Complaint that his indictment

was procured by fraud, perjury, or other corrupt means necessarily means that he has failed to




                                                  17
plead the requisite third element of a malicious prosecution claim – i.e., that his criminal

proceeding was initiated without probable cause. Plaintiff has failed to state a claim against

Defendant Ryde for malicious prosecution. 9

               4.      Defendants Smith & Babowal

       Defendants Smith and Babowal are prosecutors for the Delaware Department of Justice

who prosecuted Plaintiff at his second trial. (D.I. 1 ¶¶ 52, 55). Plaintiff alleges that Smith and

Babowal “conspired to induce Plaintiff McCoy to accept a guilty plea to a crime they knew he was

not involved in and that the State could not prove, and when Plaintiff McCoy refused to accept the

plea offer, maliciously prosecuted Plaintiff McCoy in a second trial.” (Id. ¶¶ 53, 57). Plaintiff

also alleges that Smith and Babowal, along with (Ryde, Favata, Weaver and Denn) failed to

conduct a proper investigation, ignored exculpatory evidence prior to charging him, and did not

re-interview witnesses who “did not support their prosecution.” (Id. ¶¶ 123-24, 137-38).

       As discussed above, § 1983 liability is contingent upon personal involvement in the alleged

wrongdoing. Evancho, 423 F.3d at 353. Here, there is nothing specific alleged as to Smith or

Babowal’s role in the purported failure to conduct a proper investigation, ignoring evidence, and

re-interviewing certain witnesses. And the basis of those allegations – to the extent pleaded at all

– are events that occurred prior to Plaintiff’s first trial and before Smith and Babowal were

involved in his prosecution. Thus, Defendants Smith and Babowal cannot be liable for these

actions.

       This leaves Plaintiff’s allegations that Smith and Babowal offered Plaintiff a plea deal for

a lesser crime and elected to pursue a second trial when that deal was refused. As discussed above,



9
       To the extent that Plaintiff intended to assert malicious prosecution against any of the other
       Defendants listed in Count I, those claims likewise fail for the reasons stated regarding
       Defendant Ryde.


                                                18
prosecutors enjoy absolute immunity for those actions “intimately associated with the judicial

phase of the criminal process.” Imbler, 424 U.S. at 430. Decisions to retry a defendant and to

offer a plea deal to secure a conviction without retrial fall squarely under the umbrella of

prosecutorial conduct taken in the role as state advocate. For this reason, Smith and Babowal are

absolutely immune to § 1983 claims arising from the initiation of Plaintiff’s retrial and their

decision to offer a plea deal for the lesser crime of manslaughter. 10

               5.      Defendant Weaver

       Defendant Weaver was a prosecutor at Plaintiff’s first murder trial. (D.I. 1 ¶ 49). The

Complaint alleges that Weaver, in conjunction with other defendants, “offered sweet plea deals to

White and Williams if they testified that Plaintiff McCoy was responsible for the homicide,”

“employed discredited interrogation techniques including lying to White and Williams,” “failed to

conduct even the most fundamental investigation in an effort to find evidence to corroborate or

refute the statements of White and Williams,” ignored exculpatory evidence, and “engaged in

egregious and pervasive misconduct throughout the investigation and First Trial of Plaintiff

McCoy.” (Id. ¶¶ 65, 117, 123, 137, 144). Plaintiff does not identify the purported “egregious and

pervasive misconduct” specifically undertaken by Weaver, but instead alleges she “was present

throughout the trial and passively observed, permitted, and enabled Defendant Favata’s

misconduct.” (Id. ¶ 145). Plaintiff asserts that during the trial court’s admonishment of Favata for

misconduct towards McCoy, the Court addressed Favata directly and stated “[y]ou, sir, are an

experienced trial lawyer and I expect some better conduct out of you and Ms. Weaver [co-counsel]




10
       Additionally, as noted above (n.9), Plaintiff has failed to plausibly plead a claim of
       malicious prosecution against Defendants Smith and Babowal. The grand jury indictment
       is prima facie evidence of probable cause, and Plaintiff has failed to make out a claim for
       malicious prosecution.


                                                 19
to some extent. Ms. Weaver is less culpable than you are in my opinion.” (Id. ¶ 153). Plaintiff

concludes “Weaver was present for all of Defendant Favata’s misconduct during Plaintiff

McCoy’s First Trial, and adopted, acquiesced in, ratified, covered up, failed to prevent and failed

to report that misconduct.” (Id. ¶ 157). Lastly, the Complaint alleges that, following the conviction

at the first trial, Weaver “bragged to the press” saying “[a]ll the evidence that was taken together

with corroborated testimony put together the crime as it happened” and “[t]he pro se factor was

very challenging.” (Id. ¶¶ 167-69).

       In the Complaint, Plaintiff does not state which of his constitutional rights were allegedly

violated by Weaver. See West v. Atkins, 487 U.S. 42, 48 (1988) (“To state a claim under § 1983,

a plaintiff must allege the violation of a right secured by the Constitution and laws of the United

States, and must show that the alleged deprivation was committed by a person acting under color

of state law.”). Instead, Plaintiff alleges claims based on malicious prosecution, failing to “conduct

any reasonable investigation,” “passively observ[ing], permit[ting], and enabl[ing] Defendant

Favata’s misconduct,” offering a witness a plea deal, using “discredited interrogation techniques,”

and bragging to the press.

                       a.      Malicious Prosecution

       As previously addressed, the grand jury indictment is prima facie evidence of probable

cause. Plaintiff has failed to plead any facts sufficient to rebut that evidence, and Plaintiff has

failed to make out a claim for malicious prosecution.

                       b.      Inadequate investigation

       Again, as previously discussed, “an allegation of a failure to investigate, without another

recognizable constitutional right, is not sufficient to sustain a section 1983 claim.” Graw, 68 F.

App’x at 383.     To the extent that Plaintiff claims that the failure to conduct a legitimate




                                                 20
investigation into the murder of James Munford violated his due process rights, his claim fails for

the reasons discussed supra with respect to Defendant Ryde.

                        c.      Observing, permitting, and enabling Favata’s conduct

        Plaintiff has failed to state a claim alleging Weaver’s liability for Defendant Favata’s

conduct. The Complaint alleges that Weaver “passively observed, permitted, and enabled

Defendant Favata’s misconduct.” (D.I. 1 ¶ 145). This accusation is insufficient to establish

liability against Weaver because § 1983 liability must be premised on personal involvement by a

defendant in alleged wrongdoing. See Evancho, 423 F.3d at 353. Though a limited exception to

this rule extends to supervisory liability “if they participated in violating plaintiff’s rights, directed

others to violate them, or, as the person[s] in charge, had knowledge of and acquiesced in [their]

subordinates’ violations,” Thomas v. Bd. of Educ. of Brandywine Sch. Sch. Dist., 759 F. Supp. 2d

477, 496 (D. Del. 2010) (citing A.M., 372 F.3d at 586), the Complaint makes no allegation that

Weaver participated in Favata’s actions, directed Favata to act, or was in a supervisory position

with respect to Favata. Thus, where Plaintiff has failed to plead personal involvement by Weaver

in Favata’s alleged wrongdoing, and the Complaint provides no factual allegations to plausibly

suggest that the limited exception for supervisory liability applies to Weaver, this claim fails.

                        d.      Offering plea deal

        Plaintiff claims that Weaver “offered sweet plea deals to White and Williams if they

testified that Plaintiff McCoy was responsible for the homicide.” (D.I. 1 ¶ 65). As discussed

above, prosecutors are absolutely immune from those actions “intimately associated with the

judicial phase of the criminal process.” Imbler, 424 U.S. at 430. Moreover, the Supreme Court

has “noted in particular that an out-of-court ‘effort to control the presentation of [a] witness’

testimony’ was entitled to absolute immunity because it was ‘fairly within [the prosecutor’s]




                                                   21
function as an advocate.’” Buckley v. Fitzsimmons, 509 U.S. 259, 272-73 (1993) (quoting Imbler,

424 U.S. at 430, n.32)). Here, the decision to offer a plea deal to a witness in exchange for their

testimony at trial is quintessentially an action intimately associated with the judicial phase of the

criminal process and thus entitled to absolute immunity protection.

                       e.      Discredited techniques and statements to the press

       Plaintiff claims that Weaver “employed discredited interrogation techniques” and “bragged

to the press” following Plaintiff’s conviction. “To state a claim under § 1983, a plaintiff must

allege the violation of a right secured by the Constitution and laws of the United States, and must

show that the alleged deprivation was committed by a person acting under color of state law.”

Harvey v. Plains Twp. Police Dep’t, 421 F.3d 185, 189 (3d Cir. 2005) (citing West v. Atkins, 487

U.S. 42, 48 (1988)). Beyond alleging that Weaver took the actions above, the Complaint is devoid

of any explanation of which right secured by the Constitution she violated.             Without an

understanding of which constitutional rights these actions allegedly violate, the Court cannot find

that the Complaint plausibly raises a § 1983 claim.

       B.      Count II: Civil Conspiracy Under 42 U.S.C. § 1983

       Count II is asserted against Defendants Favata, Weaver, Ryde, Coupe, McQueen, Denn,

Babowal, and Smith. (See D.I. 1 at 49). Plaintiff asserts that Defendants, “acting within the scope

of their employment and under color of state law, agreed among themselves and with other

individuals in the DSP and DDOJ, to act in concert in order to deprive Plaintiff McCoy of his

clearly established Fourth, Fifth and Fourteenth Amendment rights to be free from (i) unreasonable

searches and seizures, (ii) false arrest, (iii) false imprisonment, (iv) malicious prosecution, (vii)

deprivation of liberty without due process of law, (viii) cruel and unusual punishment, (ix)




                                                 22
interference with his right to counsel and (x) interference with his right to a fair trial.” (Id. ¶ 235).

Plaintiff alleges Defendants undertook numerous overt acts in furtherance of the conspiracy. 11

        To prevail on a civil conspiracy claim under § 1983, Plaintiff “must prove that persons

acting under color of state law conspired to deprive him of a federally protected right.” Ridgewood

Bd. of Educ. v. N.E. ex rel. M.E., 172 F.3d 238, 254 (3d Cir. 1999). “A civil conspiracy is a

combination of two or more persons acting in concert to commit an unlawful act, or to commit a

lawful act by unlawful means, the principal element of which is an agreement between the parties

to inflict a wrong against or injury upon another, and an overt act that results in damage.” Adams

v. Teamsters Local 115, 214 F. App’x 167, 172 (3d Cir. 2007) (internal quotations and citation

omitted). “[A] conspiracy claim requires more than mere conjecture as to an agreement.” Grubbs

v. Univ. of Del. Police Dep’t., 174 F. Supp. 3d 839, 859 (D. Del. 2016) (citing Great W. Mining.

& Mineral Co. v. Fox Rothschild LLP, 615 F.3d 159, 178-79 (3d Cir. 2010)). Rather, a conspiracy

claim requires Plaintiff to “provide facts establishing the time of the agreement, the parties

involved, the duration of the agreement and the object of the agreement.” Id.; see also Simonton

v. Tennis, 437 F. App’x 60, 63 (3d Cir. 2011) (“[T]he allegations of conspiracy must be grounded



11
        Including: “[t]hreatening Plaintiff that Defendant Favata would get Plaintiff the next time,”
        “[a]rresting Plaintiff based on a knowingly false affidavit in support of the arrest warrant,”
        “[d]etaining Plaintiff based on a wrongful arrest,” “[t]hreatening to falsely expose Plaintiff
        as cooperating with the State and providing the State with information about the bloods
        gang,” “[f]alsely advising a prisoner that Plaintiff was a snitch who provided the State with
        information about the bloods gang,” “[i]nducing Plaintiff to testify on his own behalf at the
        First Trial,” “[s]ponsoring the obviously false testimony of White and Williams which they
        knew to be false,” “[f]ailing to conduct a reasonable investigation into the shooing (sic) of
        Mr. Munford,” “[d]emeaning belittling Plaintiff McCoy at trial,” “[w]rongfully
        prosecuting Plaintiff McCoy, knowing that he was not guilty of the shooting of Mr.
        Munford,” “[s]uborning and committing perjury during the court hearings and trials,”
        “[d]efaming Plaintiff McCoy,” “[f]alsely reporting to prison inmate that Plaintiff McCoy
        was cooperating with authorities against the Bloods gang,” “[h]aving Plaintiff McCoy
        sentenced to be injected with lethal chemicals until he was dead,” and “[h]aving Plaintiff
        McCoy incarcerated in solitary confinement on death row.” (D.I. 1 ¶ 236).


                                                   23
firmly in facts; they cannot be conclusory nor can they hinge on bare suspicions and foundationless

speculation.”). Moreover, Plaintiff’s claim must allege “at least some facts which could permit a

reasonable inference of a conspiracy to be drawn.” Crosby v. Piazza, 465 F. App’x 168, 173 n.3

(3d Cir. 2012).

       Here, Count II alleges that the Defendants “agreed among themselves and with other

individuals . . . to deprive Plaintiff McCoy of his clearly established Fourth, Fifth and Fourteenth

Amendment rights.” (D.I. 1 ¶ 235). Plaintiff’s allegation is wholly conclusory and fails to include

any facts that would permit a reasonable inference that any two Defendants (let alone which two

or more Defendants) conspired to violate Plaintiff’s constitutional rights. There are no facts

pleaded regarding the time, place, or conduct of the alleged conspiracy between the listed

Defendants (and unnamed others). Because Plaintiff’s civil conspiracy claim under Count II is

based on mere conclusory allegations, it must be dismissed for failure to state a claim.

       C.         Count III: Excessive Force, Assault and Battery, Torture Excessive Force, and
                  Cruel and Unusual Punishment, and Interference with the Right to Counsel
                  and the Right to a Fair Trial 42 U.S.C. § 1983

       In Count III, Plaintiff alleges that DOC Defendants, 12 “with the intent to deprive Plaintiff

McCoy of his constitutional rights under the Fourth, Fifth and Fourteenth Amendments[,]

unlawfully detained Plaintiff McCoy, and subjected him to inhumane treatment and cruel and

unusual punishment, including, physical[] abuse, emotional abuse, psychological abuse, beatings,

assaults, torture, solitary confinement for excessive periods of time, and deprived him of his right

to counsel and his right to a fair trial.” (Id. ¶ 240). Plaintiff further alleges that DOC Defendants

“held Mr. McCoy in solitary confinement in the Special (sic) Housing Unit at the Vaugh Correction




12
       Plaintiff asserts Count III only against the DOC Defendants. (See D.I. 1 at 51 (Count III
       against Pierce, Coupe, Rispoli, Drace and Gill)).


                                                 24
Center, (“SHU”), knowing that such solitary confinement was causing psychological and physical

damage to Plaintiff McCoy,” and “intentionally subjected Plaintiff McCoy to an environment in

which corrections officers and other inmates provoked and assaulted Plaintiff McCoy, physically

and emotionally abused him, spat in his food, and subjected him to other torturous indignities,

psychological and physical abuse.” (Id. ¶¶ 13-14). Plaintiff also alleges he “was rarely permitted

to leave his cell, was denied his rights to privacy, to visit the law library, and to legal counsel, and

was generally treated cruelly and inhumanly throughout the period of his detention.” (Id. ¶ 14).

        Count III provides no plausible allegations against any of the specific DOC Defendants.

As discussed supra, sec. III.A., § 1983 liability requires Plaintiff to show that an individual

government defendant has personal involvement in the alleged wrongdoing, and the liability

cannot be based on respondeat superior. See Bistrian, 696 F.3d at 366. “Personal involvement

can be shown through allegations of personal direction or of actual knowledge and acquiescence.”

Evancho, 423 F.3d at 353 (citing Rode v. Dellarciprete, 845 F.2d 1195, 1207 (3d Cir. 1988)). A

plaintiff’s complaint, however, must go beyond generalized accusations of personal involvement

and instead “state[] the conduct, time, place, and persons responsible” for the wrongdoing. Id.

(citing Boykins v. Ambridge Area Sch. Dist., 621 F.2d 75, 80 (3d Cir. 1980)). Plaintiff fails to do

so here.

        Here, Plaintiff’s claims against Defendants Coupe and Pierce fail because they are based

solely on respondeat superior. Defendant Coupe became the Commissioner of the Department of

Corrections in early 2013 and Plaintiff claims he “thus oversaw the cruel and inhumane treatment

of Plaintiff.” (D.I. 1 ¶ 72). Defendant Pierce was the Warden of JTVCC from the time of

Plaintiff’s incarceration until February 2017. (Id. ¶ 76). Plaintiff claims Pierce “directly oversaw

the unconstitutional, cruel and inhumane treatment.”            (Id.).   Apart from their roles as




                                                  25
Commissioner and Warden, Plaintiff fails to provide any factual support for the assertion that

Coupe or Pierce had personal involvement in any of the alleged wrongdoing. Merely asserting

that Coupe and Pierce “directly oversaw” wrongdoing is not a plausible factual allegation, and this

conclusory statement may be disregarded under Iqbal. Plaintiff fails to provide facts to support

that either Coupe or Pierce participated in wrongdoing, directed others to engage in wrongdoing

against Plaintiff or knew others were violating Plaintiff’s constitutional rights and acquiesced to

that wrongdoing. Furthermore, Plaintiff makes no allegation that Coupe or Pierce “established

and maintained a policy, practice or custom” that directly caused injury to Plaintiff. For these

reasons, Count III must be dismissed as to Coupe and Pierce.

        Defendants Rispoli, Drace, and Gill are each corrections officers at JTVCC who allegedly

“oversaw and participated in the cruel and inhumane treatment of Plaintiff McCoy.” (Id. ¶¶ 77-

79). The Complaint generally alleges that “Prison Defendants” violated Plaintiff’s rights in a

number of ways, including beatings, abuse, spitting in his food, denying medical care, and denying

access to his legal counsel (id. at ¶¶ 199-210), but Plaintiff provides no specific allegations as to

Rispoli, Drace, or Gill. Beyond naming the three JTVCC officers as defendants and alleging that

he was mistreated by “Prison Defendants” while in custody at JTVCC, Plaintiff fails to plausibly

allege that Rispoli, Drace, or Gill was personally responsible for that treatment. As other courts

in this District have stated, “personal involvement by a defendant remains the touchstone for

establishing liability for the violation of a plaintiff’s constitutional right.” Thorpe v. Little, 804 F.

Supp. 2d 174, 184 (D. Del. 2011) (citing Williams v. Lackawanna Cty. Prison, No. 07-1137, 2010

WL 1491132, at *5 (M.D. Pa. Apr. 13, 2010)); see also Nash v. Connections CSP, Inc., No. 16-

896 (GMS) (D. Del. July 19, 2018) (D.I. 274 at 13) (“When bringing a § 1983 claim, a plaintiff

must allege that some person has deprived him of a federal right, and that the person who caused




                                                   26
the deprivation acted under color of state law.”). Plaintiff has not pleaded sufficient factual content

to allow the Court to draw a reasonable inference that the Defendants are individually liable for

the alleged misconduct.

       Moreover, Twombly requires Plaintiff provide “defendant fair notice of what the . . . claim

is and the grounds upon which it rests.” Twombly, 550 U.S. at 555. Without setting forth which

of the “Prison Defendants” is alleged to have taken the actions outlined in the Complaint, Plaintiff

has failed to differentiate between Defendants and has failed to plausibly allege how each, if any,

are liable for the violations alleged. Without further factual allegations as to Defendants’ personal

involvement in the alleged violations, Plaintiffs complaint “stops short of the line between,

possibility and plausibility” with respect to any of the DOC Defendants. Twombly, 550 U.S. at

557. Accordingly, the § 1983 allegations against the DOC Defendants fail to state a claim, and

Count III is dismissed.

       D.      Count IV: Malicious Prosecution

       Plaintiff asserts Count IV, a state law malicious prosecution claim, against Defendants

Favata, Weaver, Denn, Smith, Babowal, and Ryde. (See D.I. 1 at pg. 52). Plaintiff alleges that

“Defendants maliciously and without probable cause, initiated and continued the legal proceedings

against Plaintiff McCoy without probable cause, with malice and/or intent to injure.” (Id. ¶ 244).

Plaintiff’s claim as to Weaver, Denn, Smith, Babowal, and Ryde fails as a matter of law. Under

Delaware law, a malicious prosecution claim requires that Plaintiff show:

               (1) prior institution or continuation of some regular judicial
               proceedings against plaintiff in this action; (2) such former
               proceedings must have been by, or at the instance of the defendant
               in this action; (3) the former proceedings must have terminated in
               favor of the plaintiff herein; (4) there must have been malice in
               instituting the former proceedings; (5) there must have been a lack
               of probable cause for the institution of the former proceedings; (6)




                                                  27
               there must have been injury or damage to plaintiff from the former
               proceedings.

Wiers v. Barnes, 925 F. Supp. 1079, 1093 (D. Del. 1996). Each of the elements are necessary for

a finding of malicious prosecution. Id. The “lack of probable cause is a sine qua non of malicious

prosecution,” however, and Plaintiff “has the burden of proving that the defendant lacked probable

cause when he . . . initiated charges against the plaintiff.” Trabal v. Wells Fargo Armored Serv.

Corp., 269 F.3d 243, 249 (3d Cir. 2001). “[I]n a common law action for malicious prosecution, a

grand jury indictment or presentment constitutes prima facie evidence of probable cause to

prosecute.” Rose, 871 F.2d at 353. “[T]his prima facie evidence may be rebutted by evidence that

the presentment was procured by fraud, perjury, or other corrupt means.” Id.

       The accused DSP and Prosecutor Defendants argue that Plaintiff’s common law malicious

prosecution claim must fail because Plaintiff has not plausibly pleaded that there was a lack of

probable cause for the initiation of formal proceedings. (D.I. 21 at 15-17; D.I. at 15-17). As

discussed above, Plaintiff was indicted and has failed to plead facts establishing that his indictment

should not support a finding of probable cause. He has thus failed to state a claim for malicious

prosecution.

       E.      Leave to Amend

       Cognizant that leave to amend “shall be freely given when justice so requires” Foman v.

Davis, 371 U.S. 178, 182 (1962) (citing Federal Rule of Civil Procedure 15(a)), the Court will

grant Plaintiff leave to amend his Complaint to the extent he believes he can cure the substantive

deficiencies identified herein.    The Court notes, however, that aside from the substantive

deficiencies, Plaintiff’s original Complaint failed to specifically identify what claims it was

asserting against which Defendant(s). Count I, for example, included claims of at least six offenses

against eight different defendants without making clear how the claims were related or which



                                                 28
claims were asserted against whom. Such vague, group-pled, puzzle pleading is inappropriate and

does not provide Defendants the required fair notice of the claims and the grounds upon which

they rest. To the extent, Plaintiff repeats this inappropriate pleading style in any proposed amended

complaint, the Court will dismiss those claims with prejudice.

IV.    CONCLUSION

       For the foregoing reasons, the three motions to dismiss (D.I. 17, 20, 23) are GRANTED.

An appropriate order will follow.




                                                 29
